Citation Nr: 0819914	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee 
replacements.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, N.K. and W.C.  




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in April 2008; a transcript 
is of record. 

The November 2004 rating decision shows that the RO decided 
that new and material evidence had been associated with the 
claims file and therefore reopened the previously disallowed 
claim for service connection for PTSD but denied the claim on 
the merits.  In Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that 
the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions.  The Board 
may not consider a previously and finally disallowed claim 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find.  As such, the 
Board must make its own determination as to whether new and 
material evidence has been presented to reopen the PTSD 
claim.  

The issue of entitlement to service connection for PTSD, 
reopened below, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By an unappealed decision dated in October 2002, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD.

2.  Evidence submitted subsequent to the October 2002 
decision is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim of entitlement to service connection for PTSD and 
raises a reasonable possibility of substantiating the claim.  

3. The evidence does not show the veteran sustained trauma to 
the knees in service.  

4.  There is no credible evidence linking the veteran's 
bilateral knee disorders to his active duty service.


CONCLUSIONS OF LAW

1.  The rating decision of October 2002 is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2002). 

2.  The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).   

3.  A bilateral knee disability was not incurred or 
aggravated during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R § 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
imposes obligations on VA with respect to its duty to notify 
and assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA has no further duty to notify prior 
to Board adjudication.  Prior to initial adjudication of the 
veteran's claims, in correspondence dated in July 2004, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits for the claimed disabilities.  Regarding the PTSD 
claim, the RO specifically advised the veteran that he needed 
to provide specific details of the stressful incident(s) in 
service that resulted in PTSD.  The RO provided the veteran 
with a PTSD questionnaire to assist him with providing the 
necessary information.

The RO also advised the veteran of VA's duties under the VCAA 
and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also specifically requested 
that the veteran send any evidence in his possession that 
pertained to the claims.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  
Although the AOJ did not provide this correspondence until 
after initial adjudication of the claim, it subsequently 
readjudicated the claim and issued a supplemental statement 
of the case in January 2008.  The issuance of such notice 
followed by a readjudication of the claim remedied any timing 
defect with respect to issuance of compliant notice as it 
relates to the bilateral knee service connection claim.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

The Board acknowledges that the veteran was not provided with 
notice of the types of evidence that qualified as "new" and 
"material" evidence, or informed of the reason why his 
claim was previously denied.  See Kent v. Nicholson, 20 Vet. 
App. 1, 9-10 (2006).  The Board, however, finds no prejudice 
as a result of this error.  See Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed. Cir. 2007) (holding that VCAA notice 
errors are presumed to be prejudicial and it is VA's duty to 
rebut the presumption).  For reason explained more fully 
below, the Board finds that new and material evidence has 
been presented and that the veteran's PTSD claim shall be 
reopened.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records.  The veteran informed VA of private medical records 
and in April 2004, submitted them on his own behalf.  VA has 
no further duty to obtain such records.  

The Board's duty to assist also requires providing a medical 
examination or obtaining a medical opinion in certain 
circumstances.  38 U.S.C.A. § 5103A (d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007), see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The duty to provide a 
medical examination or obtain a medical opinion arises only 
if, among other things, the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but establishes that the veteran 
suffered an event, injury, or disease in service or that 
certain diseases manifested during an applicable presumptive 
period.  Id.  Whether a veteran's claim that he suffered an 
event, injury, or disease in service is credible is a 
determination that the Board must make.  McLendon, 20 Vet. 
App. 79, 82 (2006).  For claims to reopen finally adjudicated 
claims, VA must provide a medical examination or obtain a 
medical opinion only if new and material evidence has been 
presented.  38 C.F.R. § 3.159(c)(4)(iii) (2007).  

Here, the veteran was not provided with a VA examination for 
his knee disability claim.  For reasons explained more fully 
below, there is no credible evidence that an in-service 
event, injury, or disease occurred involving the veteran's 
knees.  Thus, the Board does not find that the failure to 
provide an examination for this condition is remandable 
error.  Id.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

        

PTSD - Legal Criteria and Procedural History

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
38 U.S.C.A. § 5108 (West 2002).  VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
the veteran in developing the facts necessary for his claim 
has been satisfied.  Elkins v. West, 12 Vet. App. 209, 219 
(1999).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
of 38 C.F.R. incorporates the Diagnostic and Statistical 
Manual of Mental Disorders-IV (DSM-IV) as the governing 
criteria for diagnosing PTSD.  38 C.F.R. § 4.125(a) (2007).   

A review of the record shows that the veteran's initial claim 
for service-connected benefits for PTSD was denied in an 
October 2002 rating decision.  In correspondence dated in 
October 2002, the RO informed the veteran of the denial and 
advised him of his procedural and appellate rights.  The 
veteran failed to file the appeal and the October 2002 rating 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2002). 

The veteran filed the instant claim to reopen his claim for 
compensation benefits in April 2004.  The RO denied that 
claim in a rating decision dated in November 2004.  The 
veteran appealed that rating decision and it is properly 
before the Board.  

        PTSD - Evidence and Analysis

Prior to the last final denial of the claim, the evidence 
included the veteran's service medical records, a VA 
examination report, dated in September 2002, and the 
veteran's statements in support of his claim.  In the October 
2002 rating decision, the RO denied the veteran's claim 
because the medical evidence did not include a diagnosis of 
this disability.   

Evidence received after the last final denial in October 2002 
included VAMC treatment records, a letter from Dr. M.B., 
multiple statements in support of the veteran's claim, and 
the veteran's Travel Board hearing testimony.  

The Board finds that the additionally submitted evidence is 
both new and material.  The evidence is "new" because 
previously, it had not been submitted to VA adjudicators.  
The evidence is also "material" because it relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2007).  Specifically, the letter from Dr. 
M.B. and numerous VAMC mental health notes documented a PTSD 
diagnosis.  At the time of the last final denial in October 
2002, the evidence included no such diagnosis.  The claim is 
reopened.

        Bilateral Knees

In the veteran's claim for compensation benefits, dated in 
April 2004, he asserted that while serving as a lineman in 
the Marine Corps in Korea, he had to "combat jump" from 
poles when being shot at.  The veteran asserted that this 
caused his current knee disorders.  The veteran provided 
similar recollections in a separate written statement dated 
in April 2004.  In that statement, he also alleged he had had 
five knee replacements since 1984.  In his claim for 
compensation benefits, he also asserted his knee disability 
began in 1984.

At his Travel Board hearing in April 2008, the veteran 
testified that he did not seek medical treatment for a knee 
injury in service.  The veteran stated he received treatment 
after service, but could not recall how soon after service he 
sought treatment.  The veteran did state he received 
cortisone injections in 1968.  The veteran also testified he 
had arthroscopic surgery in the early 1970's.  The veteran 
also stated that his first knee replacement surgery was in 
1984.  At that time, the veteran stated, doctors had told him 
his knee disorders were due to jumping down from poles when 
in the service.  The veteran denied knee problems prior to 
active duty.  The veteran admitted to injuring his left knee 
around 1996, but denied any post-service injuries to his 
right knee.  At the hearing, his wife testified that she and 
the veteran had been married for 31 years and that she 
remembered him complaining of knee troubles as early as the 
1980's, possibly 1983.  

There are no records of the treatment the veteran claimed to 
have received in the 1960's or 1970's.  Instead, the earliest 
record of actual treatment is an operative report from 
Arrowhead Community Hospital, dated in December 1996, of a 
right knee arthroplasty performed by Dr. M.Z.  Other records, 
however, refer to previous treatment for knee disorders.  
According to an October 1998 report of treatment from Dr. 
E.K., a private practice physician, the veteran underwent 
several total knee arthroplasties with the left knee being 
done in 1985.  According to Dr. E.K.'s report, Dr. W.G. had 
performed this surgery and another left knee arthroplasty on 
the veteran in 1986.  Dr. E.K. also noted that Dr. W.G. was 
no longer practicing.  There were no references in the claims 
file to treatment received prior to 1985.  

Of the medical evidence, there is only one report linking the 
veteran's knee problems to his active duty service.  In that 
report, which was dated in April 2004, Dr. D.H. reported that 
the veteran presented with complaints of right knee 
instability.  Dr. D.H. discussed the veteran's pertinent 
medical history, including several previous total knee 
replacements for each knee.  Dr. D.H. also stated that the 
veteran reported a history of being a pole climber while 
serving in Korea and that when shot at he had to "dynamite" 
his way down to the bottom and stop as quickly as possible.  
Dr. D.H. stated that "[t]his caused a lot of knee problems 
with him at the time and I am sure is a factor in the fact 
that he has developed degenerative arthritis of both knees."

The Board does not accept Dr. D.H.'s report as sufficient to 
establish a medical nexus between the veteran's current 
bilateral knee disabilities and his alleged in-service knee 
trauma.  Dr. D.H.'s report is premised upon the veteran's 
report of having a lot of knee problems in service.  The 
veteran's report of having knee problems at the time he was 
in service, however, is not substantiated by the record.  The 
Board acknowledges that a medical opinion cannot be 
disregarded solely on the rationale that the medical opinion 
is based on a history provided by the veteran. Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).  Instead, the Board must 
evaluate the credibility and weight of the history upon which 
medical opinion is predicated.  Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005).  Doing so here, the Board does not 
find the veteran's reports of sustaining knee injuries in 
service to be credible.  The veteran's service medical 
records were negative for any complaints or treatment for 
knee injuries.  Although there are numerous records of 
treatment in the file, only Dr. D.H.'s report referred to an 
in-service injury.  Instead, the medical evidence only 
related the veteran's knee problems to 1984 at the earliest.  
Given that Dr. D.H.'s opinion is based on this 
unsubstantiated account, the Board gives it no weight.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (holding that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value).  


ORDER

1.  New and material evidence having been submitted, the 
claim of entitlement to service connection for PTSD is 
reopened.

2.  Service connection for bilateral knee replacements is 
denied.


REMAND

The veteran has identified five stressors in support of his 
PTSD claim (see veteran's statement dated in September 2004).  
At the veteran's Travel Board hearing, he provided additional 
details about one of his alleged in-service stressors.  He 
described picking up the remains of U.S. soldiers who had 
been killed while trying to detonate excess ordnance.  The 
veteran stated in his correspondence dated in September 2004, 
that the men killed were part of an explosive ordnance 
disposal (EOD) team.  At his Travel Board hearing, he 
recalled that this happened at K-55 in Korea.  He also 
recalled that this happened in either May or June 1953.  
Prior to the veteran's Travel Board hearing, he had not 
provided a two-month time frame.  Now that he has provided 
such a time frame, the Board finds that the AOJ must request 
additional development in an attempt to verify this incident.  

Accordingly, the case is REMANDED for the following action:

1.  Please attempt to obtain records 
describing the activities of "Mar Avn 
Repl Draft" and "MABS-12, MAG-12" for 
May and June 1953 from the appropriate 
Department of Defense agency (or other 
official source) to determine whether an 
EOD team suffered casualties as a result 
of an explosion in a bomb yard at either 
K-55 or K-6 (Pyeongtaek Airfield) in 
Korea.

2.  Thereafter, the veteran's claim of 
entitlement to service connection for PTSD 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


